DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                         LAVAREN GRADY,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-1416



                        September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.


PER CURIAM.

     Affirmed. See Clough v. State, 136 So. 3d 680 (Fla. 2d DCA

2014); McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Valdez-Garcia v.

State, 965 So. 2d 318 (Fla. 2d DCA 2007); Shortridge v. State, 884

So. 2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054
(Fla. 2d DCA 2002); Sims v. State, 141 So. 3d 613 (Fla. 4th DCA

2014); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2